Name: Council Regulation (EEC) No 669/88 of 2 February 1988 amending Regulation (EEC) No 4135/86 on rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 88 No L 73 / 45Official Journal of the European Communities COUNCIL REGULATION (EEC) No 669 / 88 of 2 February 1988 amending Regulation (EEC) No 4135 / 86 on rules for imports of certain textile products originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4135 / 86 (') made imports of certain textile products originating in Yugoslavia subject to common rules until 1991 ; Whereas the Additional Protocol to the Cooperation Agreement between the Community and the Socialist Federal Republic of Yugoslavia concerning trade in textile products ( 2 ) provides that as soon as the International Convention on the Harmonized Commodity Description and Coding System enters into force textile products are to be classified according to the said System and to the Community nomenclatures based thereon; Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 3 ) introduced on 1 January 1988 a goods nomenclature , known as the combined nomenclature (CN), which satisfies in particular the needs of the statistics of external trade of the Community ; whereas the textile products covered by the Additional Protocol should therefore be classified according to the combined nomenclature ; whereas provision should be made for the importation and entry for free circulation in the Community from 1 January 1988 of certain textile products consigned by supplier countries before that date , the classification of which will be altered by the entry into force of the combined nomenclature ; Whereas the quantitative limits should be allocated among Member States for the period 1988 to 1991 ; Whereas Regulation (EEC) No 4135 / 86 should therefore be amended accordingly, 1 . Article 1 ( 2 ) is replaced by the following: '2 . The classification of products listed in Annex I shall be based on the combined nomenclature (CN), without prejudice to Article 3 (7). The procedures for the application of this paragraph are laid down in Annex V. ' 2 . The following subparagraph is added to Article 3 (2): 'The allocation of these quantitative limits among the Member States for the years 1988 to 1991 is set out in Annex III bis .' 3 . Article 3 ( 7 ) is replaced by the following : '7 . The definition of quantitative limits laid down in Annex II and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 14 where this proves necessary to ensure that any subsequent amendment to the combined nomenclature (CN) or any decision amending the classification of such products does not result in a reduction of such quantitative limits .' 4 . The two following paragraphs are added to Article 3 : '8 . The quantitative limits laid down in this Article shall not apply to products which were not subject to quantitative import limits before 1 January 1988 and which , as a result of the entry into force of the combined nomenclature (CN), will from that date be classified in one or more of the categories of products referred to in Annex II . This provision shall apply only to products consigned by Yugoslavia to the Community before 1 January 1988 . 9 . Entry for free circulation ofproducts fallingwithin one or more categories of products , the importation of which was subject to a quantitative limit before 1 January 1988 , shall continue under the same import conditions as before that date where , as a result of the entry into force of the combined nomenclature (CN), those products are classified in a different category. This provision shall apply only to products consigned by Yugoslavia to the Community before 1 January 1988 .' 5 . Article 11 (2) is replaced by the following: '2 . In respect of the products listed in Annex I , Member States shall notify the Commission monthly, within 30 days of the end of each month , of the total HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 4135 / 86 is hereby amended as follows : C 1 ) OJ No L 387 , 31 . 12. 1986 , p. 1 . ( 2 ) OJ No L 318 , 7. 11 . 1987, p. 52 . ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p. 1 . No L 73 /46 Official Journal of the European Communities 18 . 3 . 88 9 . For the years 1988 to 1991 , the combined nomenclature codes contained in column 2 of the new Annex I replace the Common Customs Tariff numbers and NIMEXE codes contained in columns (2 ) and (3 ) of Annex II . quantities imported during that month , indicating the combined nomenclature code and using the units and, where appropriate, the supplementary units , used in that code . Imports shall be broken down according to the statistical procedures in force.' 6 . Annex I is replaced by that appearing in Annex I to this Regulation . 7 . Annex III bis appearing in Annex II to this Regulation is added . 8 . Annex V is replaced by that appearing in Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the OfficialJournal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1988 . For the Council The President M. BANGEMANN 18 . 3 . 88 No L 73 /47Official Journal of the European Communities ANNEX I 'ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 1 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair , of cotton or of man-made fibres . 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter . 3 . Where the expression 'babies garments' is used, this is meant also to cover girls' garments up to and including commercial size 86 . GROUP I A Table of equivalence Category CN code Description pieces/ kg g/piece i ) (2 3 4 5 1 Cotton yarn, not put up for retail sale5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 1100 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 60 5206 32 00 5206 33 00 No L 73 /48 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2 ) (3 ) (4 ) (5 ) 1 (cont'd) 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 Woven fabries ofcotton , other than gauze, terry fabrics, narrowwoven fabrics , pile fabrics, chenille fabrics , tulle and other net fabrics : 18 . 3 . 88 Official journal of the European Communities No L 73 /49 ( 1 ) (2) (3 ) (4 ) (5 ) 2 (cont'd) 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521142 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00  No L 73 /50 Official Journal of the European Communities 18 . 3 . 88 l (2) 3 4 (5 2 a a) Of which : other than unbleached or bleached 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 51 ( l ) 2 (3 4 5 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrowwoven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 55121100 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 551411 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 1210 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 73 / 52 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) (2 ) (3 ) (4) (5 ) 3 (cont'd) 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 a) 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515,19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 a) Of which : other than unbleached or bleached I 18 . 3 . 88 No L 73 / 53Official Journal of the European Communities ( 1 ) (2 ) (3 ) (4 ) (S ) 3 a ) 5515 92 19 (cont'd) 5515 92 99IIIl 5515 99 30 \ 5515 99 90 I 5803 90 30 I ex 5905 00 70 ex 6308 00 00 No L 73 / 54 Official Journal of the European Communities 18 . 3 . 88 GROUP I B 1 2) (3 (4 ) (5 ) 4 6,48 154Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 5 4,53 221 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 611010 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans, bed-jackets and jumpers (other than jackets and blazers ), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 6 1,76 568Men's or boys' woven breeches, shorts other than swimwear and trousers ( including slacks); women's or girls woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 7 5,55 180Women's or girls' blouses, shirts and shirt-blouses , whether or not knitted or crocheted , of wool , cotton or man-made fibres 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 Men's or boys' shirts , other than knitted or crocheted , of wool , cotton or man-made fibres 4,60 2176205 10 00 6205 20 00 6205 30 00 No L 73 / 5518 . 3 . 88 Official Journal of the European Communities GRUPPE II A 1 2 3 4 5 ) 9 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted, of terry towelling and woven terry fabrics , of cotton 5802 11 00 5802 19 00 6302 60 00 20 Bed linen , other than knitted or crocheted6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 22 a a) Of which Acrylic 23 Yarn of staple or waste artificial fibres , not put up for retail sale5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 73 /56 Official Journal of the European Communities 18 . 3 . 88 l (2 (3 4 5 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 a 5801 22 00 a ) Of which: Cotton corduroy 39 Table linen , toilet and kitchen linen , other than knitted or crocheted , other than of terry towelling or similar terry fabrics of cotton 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 57 GROUP II B 1 2 3 4 5 12 4124,3 pairs Panty-hose and tights, stockings , understockings , socks , ankle-socks, sockettes and the like, knitted or crocheted, other than for babies , including stockings for varicose veins , other than products of category 70 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 13 Men's or boys' underpants and briefs , women's or girls' knickers and briefs , knitted or crocheted, of wool , cotton or man-made fibres 17 59610711 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 14 0,72 1 389Men's or boys' woven overcoats , raincoats and other coats , cloaks and capes , of wool , of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 15 0,84 1 190Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool , of cotton or of man-made textile fibres (other than, parkas) (of category 21 ) 6202 1100 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 Men's or boys' suits and ensembles , other than knitted or crocheted , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 2506203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 17 1,43 700Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres 6203 31 00 6203 32 90 6203 33 90 6203 39 19 18 Men's or boys' singlets and other vests , underpants , briefs , nightshirts , pyjamas , bathrobes , dressing gowns and similar articles , other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 No L 73 /58 Official Journal of the European Communities 18 . 3 . 88 ( l ) 2 3 4 (5 18 (cont'd) Women's or girls' singlets and other vests , slips , petticoats, briefs , panties , nightdresses , pyjamas , negliges, bathrobes , dressing gowns and similar articles , other than knitted or crocheted v 6207 92 00 6207 99 00 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 6213 90 00 Handkerchiefs, other than knitted or crocheted 59 17 21 2,3 435Parkas; anoraks , windcheaters , waister jackets and the like , other than knitted or crocheted, of wool , of cotton or man-made fibres ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 24 Men's or boys' nightshirts , pyjamas , bathrobes, dressing gowns and similar articles , knitted or crocheted 3,9 2576107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 3219 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls' nightdresses , pyjamas , negliges , bathrobes, dressing gowns and similar articles, knitted or crocheted 26 Women's or girls' dresses , of wool , of cotton or man-made fibres 3,1 3236104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 27 Women's or girls' skirts , including divided skirts 2,6 3856104 51 00 6104 52 00 6104 53 00 6104 59 00 18 . 3 . 88 No L 73 / 59Official Journal of the European Communities (l ( 2 ) (3 4 ) (5 27 (cont'd) 6204 51 00 6204 52 00 6204 53 00 6204 59 10 62028 1,61Trousers , bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man-made fibres 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 1,37 730Women's or girls' suits and ensembles , other than knitted or crocheted , of wool , of cotton or man-made fibres , excluding ski suits 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 31 6212 10 00 Brassieres, woven , knitted or- crocheted 18,2 55 68 Babies' garments and clothing accessories , excluding babies' gloves, mittens and mitts of categories 10 and 87 , and babies' stockings, socks and sockettes , other than knitted or crocheted , of category 88 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 1,67 600611211 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted; Women's or girls' aprons, smock-overalls and other industrial or occupational clothing , other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 No L 73 /60 Official Journal of the European Communities 18 . 3 . 88 l 2 3 4) 5 76 (cont'd) 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 Garments, other than knitted or crocheted, excluding garments of categories 6 , 7 , 8 , 14 , IS , 16 , 17 , 18 , 21 , 26 , 27 , 29 , 68 , 72 , 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 Overcoats, jackets , blazers and other garments, including ski suits , knitted or crocheted , excluding garments of categories 4 , 5 , 7 , 13 , 24 , 26 , 27, 28 , 68 , 69 , 72 , 73 , 74 , 75 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 61 GROUP III A ( l ) ( 2) (3 ) (4 ) (5 ) 33 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene , less than 3 m wide; Sacks and bags , of a kind used for the packing of goods, not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 35 a ) 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 a ) Of which : Other than unbleached or bleached No L 73 / 62 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) 2 3 (4 (5 35 a) (cont'd) 36 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5408 10 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 36 a a) Of which: Other than unbleached or bleached 37 Woven fabrics of artificial staple fibres 18 . 3 . 88 Official Journal of the European Communities No L 73 / 63 ( l ) (2) (3 (4 5 37 . (cont'd) 37 a a) Of which : Other than unbleached or bleached 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 38 A 6002 43 11 6002 93 10 Knitted or crocheted synthetic curtain fabric including net curtain fabric 38 B Net curtains , other than knitted or crochetedex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes, interior blinds , curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool , of cotton or of man-made fibres 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 18 . 3 . 88No L 73 /64 Official Journal of the European Communities 1 (2 (3 4 (5 41 (cont'd) 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 Yarn of continuous man-made fibres , not put up for retail sale : Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn ofviscose rayon untwisted orwith a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 Yarn ofman-made filament , yarn of staple artificial fibres , cotton yarn , put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair5105 10 00 5105 21 00 5105 29 00 5105 30 10 5105 30 90 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 2011 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair , not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 18 . 3 . 88 Official Journal of the European Communities No L 73 / 65 ( l ) (2 ) (3 ) (4 ) (5 ) 48 (cont'd) 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 10 10 5109 10 90 5109 9010 5109 90 90 Yarn of sheep's or lambs' wool or of fine animal hair , put up for retail sale 50 5111 11 00 5111 19 10 5111 19 90 5111 20 00 5111 3010 5111 30 30 5111 30 90 5111 9010 5111 90 91 5111 90 93 5111 90 99 5112 11 00 5112 19 10 5112 19 90 5112 20 00 5112 3010 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair Jr 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres, including waste , carded , combed or otherwise processed for spinning 55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, includingwaste, carded or combed or otherwise processed for spinning 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale 58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets, carpetines and rugs, knotted (made up or not) No L 73 / 66 Official Journal of the European Communities 18 . 3 . 88 ( l ) (2) ( 3 ) (4 ) (5 ) 59 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 11 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 Carpets and other textile floor coverings , other than the carpets of category 58 60 5805 00 00 Tapestries, hand-made , of the type Gobelins, Flanders , Aubusson , Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 61 ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00 5806 40 00 Narrow woven fabrics , and narrow fabrics (bolduc) consisting ofwarp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 62 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn): Tulle and other net fabrics but not including woven, knitted or crocheted fabrics , hand or mechanically-made lace , in the piece, in strips or in motifs 18 . 3 . 88 Official Journal of the European Communities No L 73 /67 ( l ) 2 3 (4 (5 62 (cont'd) Labels , badges and the like of textile materials , not embroidered , in the piece , in strips or cut to shape or size , woven Braids and ornamental trimmings in the piece; tassels pompons and the like Embroidery, in the piece, in strips or in motifs 5807 10 10 5807 10 90 5808 10 00 5808 90 00 58101010 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 65 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 73 / 68 Official Journal of the European Communities 18 . 3 . 88 ( l ) (2) (3 ) (4 ) (5 ) 65 (cont'd) 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 Travelling rugs and blankets, other than knitted or crocheted , ofwool, of cotton or of man-made fibres 18 . 3 . 88 Official Journal of the European Communities No L 73 / 69 GROUP III B l 2 ) 3 4 (5 10 Gloves, mittens and mitts , knitted or crocheted 5917 pairs 6111 10 10 6111 20 10 6111 3010 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds , knitted or crocheted; curtains (including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 a) 6305 31 10 a) Of which: Sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip 69 Women's or girls* slips and petticoats, knitted or crocheted 7,8 1286108 11 10 6108 11 90 6108 19 10 6108 19 90 70 30,4 pairs 336115 11 00 6115 20 19 6115 93 91 Panty-hose and tights of synthetic fibres , measuring per single yarn less than 67 decitex (6,7 tex ) Women's full-length hosiery of synthetic fibres No L 73 /70 Official Journal of the European Communities 18 . 3 . 88 (l 2 (3 4 5 72 Swimwear, of wool , of cotton or of man-made fibres 9,7 1036112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 74 1,54 650Women's or girls knitted or crocheted suits and ensembles, of wool , of cotton or man-made fibres, excluding ski suits 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 Men's or boys' knitted or crocheted suits and ensembles , of wool , of cotton or of man-made fibres , excluding ski suits 0,80 1 2506103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 Shawls, scarves , mufflers , mantillas, veils and the like other than knitted or crocheted, of wool , of cotton or man-made fibres 6214 20 00 6214 30 00 6214 40 00 6214 90 10 85 17,9 566215 20 00 6215 90 00 Ties, bow ties and cravats not knitted or crocheted, of wool , of cotton or man-made fibres 86 8,8 1146212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts , suspender belts , braces , suspenders , garters and the like , and parts thereof, whether or not knitted or crocheted 87 Gloves, mittens and mitts , not knitted or crocheted6216 00 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 88 Stockings , socks and sockettes, not knitted or crocheted ; other clothing accessories , parts of garments or of clothing accessories , other than for babies , other than knitted or crocheted 6217 10 00 6217 90 00 ex 6209 10 00 ex 6209 20 00 ex 4209 30 00 ex 6209 90 00 18 . 3 . 88 Official Journal of the European Communities No L 73 /71 4 5( 1 ) (2 ) (3 ) 90 Twine , cordage , ropes and cables of synthetic fibres , plaited or not5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents6306 21 00 6306 22 00 6306 29 00 93 ex 6305 20 00 ex 6305 39 00 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated , coated , covered or laminated 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 9210 6303 99 10 No L 73 /72 Official Journal of the European Communities 18 . 3 . 88 l (2 ) (3 4 5 96 (cont'd) ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 11 5608 11 19 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 5905 00 10 Other articles made from yarn , twine , cordage, rope or cables , other than textile fabrics, articles made from such fabrics and articles of category 97 99 5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape ; 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Rubberized textile fabrics , not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery , studio back-cloths or the like , other than ofcategory 100 100 Textile fabrics impregnated, coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine, cordage, ropes and cables , plaited or not , other than of synthetic fibres 109 Tarpaulins, sails , swinings , and sunblinds6306 11 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 73 ( 1 ) (2 ) (3 (4) 5 ) 110 6306 41 00 6306 49 00 Woven pneumatic mattresses 111 Camping goods , woven , other than pneumatic mattresses and tents6306 91 00 6306 99 00 112 6307 20 00 6307 90 99 Other made up textile articles , woven , excluding those of categories 113 and 114 113 6307 10 90 Floor cloths , dish cloths and dusters , other than knitted or crocheted 114 Woven fabrics and articles for technical uses5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 73 /74 Official Journal of the European Communities 18 . 3 . 88 GROUP IV 1 2) (3 (4 5 115 Flax or ramie yarn 117 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 10 5309 11 11 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or of ramie 118 Table linen, toilet linen and kitchen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 29 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 Curtains ( including drapes), interior blinds , curtain and bed valances and other furnishing articles, not knitted or crocheted , of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 ex 5607 90 00 Twine , cordage , ropes and cables, plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods , used , of flax , other than knitted or crocheted 123 5801 90 10 6214 90 90 Woven-pile fabrics and chenille fabrics of flax or ramie , other than narrow woven fabrics Shawls, scarves , mufflers , mantillas , veils and the like, of flax or ramie, other than knitted or crocheted 18 . 3 . 88 Official Journal of the European Communities No L 73 / 75 ANNEX II 'ANNEX III bis QUANTITATIVE QUOTAS REFERRED TO IN ARTICLE 3 GROUP I A Unit Mem ­ ber State Quantitative limits from 1 January to 31 DecemberCate ­ gory CN code Description Third country 1988 1989 1990 1991 ( 1 ) 2) (3 4 5 (6 (7 ) 8 9 ( 10) 1 Cotton yarn , not put up for retail sale Yugoslavia tonnes D F I BNL UK IRL DK GR ES PT EEC 2 882 374 4 389 153 200 49 52 178 141 18 8 436 2 917 445 4 405 164 222 49 60 181 164 18 8 625 2 951 519 4 420 175 247 49 68 184 188 18 8 819 2 986 575 4 436 186 292 50 76 187 212 18 9 018 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 \ No L 73 /76 Official Journal of the European Communities 18 . 3 . 88 ( l ) 2 ( 3 ) 4 5 (6 (7 ) ( 8 ) ( 9 ) ( 10) Yugoslavia tonnes2 Woven fabrics of cotton, other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK GR ES PT EEC 2 227 990 4 880 580 1 225 12 135 217 111 27 10 404 2 329 1 026 4 916 605 1 260 12 137 223 124 32 10 664 2 433 1 063 4 952 628 1 293 12 139 229 * 143 38 10 930 2 519 1 141 4 985 650 1 312 13 142 234 167 41 11 204 5208 11 10 5208 11 90 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 No L 73 /7718 . 3 . 88 Official Journal of the European Communities ( l ) ( 2) (3 (4 5 ) (6 ) 7 (8 (9 ) ( 10) 2 (cont'd) 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 a) Yugoslavia tonnesa) Of which : Other than unbleached or bleached D F I BNL UK IRL DK GR ES PT 666 225 825 157 168 6 81 167 28 7 679 240 826 167 181 6 82 167 32 8 691 255 827 178 196 6 83 167 36 9 704 271 828 187 211 6 84 167 41 10 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 EEC 2 330 2 388 2 448 2 509 No L 73 / 78 Official Journal of the European Communities 18 . 3 . 88 ( 1 ) 3 4 (5 6 7 (8 (9 ) 10 2 a) (cont'd) ( 2 ) 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 Yugoslavia tonnesWoven fabrics of synthetic fibres ( staple or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics D F I BNL UK IRL DK GR ES PT EEC 138 122 439 40 87 5 177 7 24 6 1 045 154 140 441 42 92 5 178 7 26 7 1 092 168 158 444 44 101 5 179 7 27 8 1 141 186 165 448 48 110 6 181 8 32 9 1 193 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 18 . 3 . 88 Official Journal of the European Communities No L 73 / 79 ( 1 ) ( 2) (3 ) (4 ) (5 ) (6 ) (7) ( 8 ) (9 ) ( 10 ) 3 (cont'd) 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 1100 5514 12 00 5514 13 00 5514 19 00 5514 21 00 , 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 2211 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 9211 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 i No L 73 / 80 Official Journal of the European Communities 18 . 3 . 88 GROUP I B ( l ) (2) ( 3 ) (4 ) (5 ) (6 ) (7 ) ( 8 ) (9 ) ( 10) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted Yugoslavia 1 000 pieces UK 802 838 875 915 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 611010 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers (other than jackets and blazers), anoraks , windcheaters, waister jackets and the like, knitted or crocheted Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 750 454 181 188 279 13 45 28 57 17 2 012 765 484 200 193 290 14 48 29 61 18 2 102 779 516 220 198 302 15 51 30 67 19 2197 796 546 240 204 312 16 55 31 76 20 2 296 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 Men's or boy's woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool , of cotton or of man-made fibres Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 272 99 82 141 261 5 15 12 44 14 945 281 111 93 144 268 6 16 14 45 14 992 291 123 105 147 275 7 17 15 47 15 1 042 298 139 118 150 282 8 18 15 50 16 1 094 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not knitted or crocheted, of wool , cotton or man-made fibres Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 218 70 60 64 49 2 12 12 33 8 528 223 77 67 66 54 2 13 12 35 8 557 228 85 75 68 57 2 14 12 37 9 587 232 94 81 71 62 2 15 12 40 10 619 18 . 3 . 88 Official Journal of the European Communities No L 73 / 81 ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) (7) (8 ) ( 9 ) ( 10) 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool , cotton or man-made fibres Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 1 080 350 274 374 620 15 40 50 90 19 2 912 1 105 373 300 383 637 17 42 52 98 21 3 028 1 132 400 326 394 655 19 44 54 102 24 3 150 1 150 430 354 405 673 21 46 56 115 26 3 276 No L 73 / 82 Official Journal of the European Communities 18 . 3 . 88 GROUP II A ( 1 ) (2 ) (3 ) (4 ) (5 ) (6 ) ( 7) ( 8 ) ( 9 ) ( 10) 9 5802 11 00 5802 19 00 6302 60 00 Terry toweling and similar woven terry fabrics of cotton; toilet linen and kitchen linen , other than knitted or crocheted , of terry towelling and woven terry fabrics , of cotton Yugoslavia tonnes D F I BNL UK IRL DK GR ES PT EEC 306 200 72 51 153 4 33 8 35 7 869 312 204 82 58 169 5 33 9 41 8 921 318 208 95 66 184 6 34 10 47 9 977 324 212 107 75 200 7 35 11 54 10 1 035 GROUP II B ( 1 ) ( 2) ( 35 (4 ) (5 ) (6 ) (7) ( 8 ) (9) ( 10 ) 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's , or girls' woven overcoats, raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man ­ made textile fibres (other than parkas) (of category 21 ) Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 265 149 43 58 74 2 34 12 40 12 689 270 153 52 64 86 2 34 12 45 12 730 276 157 59 70 100 2 34 13 50 13 774 281 162 68 75 115 2 35 14 55 14 821 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool , of cotton or of man-made fibres , excluding ski suits Yugoslavia 1 000 pieces D F I BNL UK IRL DK GR ES PT EEC 150 86 35 49 176 1 37 6 27 5 572 159 93 41 53 179 1 37 7 31 6 607 168 101 47 57 182 1 37 8 36 6 643 178 107 54 62 186 1 37 9 41 7 682 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets and blazers , other than knitted or crocheted , of wool , of cotton or of man-made fibres Yugoslavia 1 000 pieces UK 225 240 257 275 No L 73 / 8318 . 3 . 88 Official Journal of the European Communities GROUP III C (l 2 (3 (4 5 ) (6 7 (8 9 10 67 Yugoslavia tonnesKnitted or crocheted clothing accessories other than for babies; household linen of all kinds , knitted or crocheted ; curtains (including drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travelling-rugs , other knitted or crocheted articles including parts of garments or of clothing accessories 292 118 98 68 150 6 26 10 57 9 D F I BNL UK IRL DK GR ES PT EEC 286 98 82 56 125 5 24 9 49 8 742 289 108 90 62 137 5 25 10 53 8 787 297 128 106 75 162 7 27 12 60 10 884834 5807 90 90 6113 00 10 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 a 6305 31 10 Yugoslavia tonnes F 32 33 35 36 a) Of which :  sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip  cotton bed linen , knitted or crocheted6302 10 10 Yugoslavia tonnes D 117 124 131 139' No L 73 / 84 Official Journal of the European Communities 18 . 3 . 88 ANNEX III 'ANNEX V , PARTI Classification practice , provided that the goods in question are entered for importation within 60 days of that date . Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit , the Commission shall , without delay, initiate consultation with Yugoslavia in accordance with Article 13 of the present Regulation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II to this Regulation . Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the combined nomenclature. Article 2 On the initiative of the Commission or of a Member State , the Nomenclature Committee , which was established by Council Regulation (EEC) No 2658 / 87 (*) will examine urgently, in conformity with the provisions of the aforementioned Regulation, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform Yugoslavia of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community . Article 4 The Commission shall inform the competent authorities of Yugoslavia of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to the present Regulation , within one month at the latest of their adoption. Such communications shall include: (a) a description of the products concerned; (b ) the relevant category, and the combined nomenclature code (CN code); (c) the reasons which have led to the decision . Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to the present Regulation, the competent authorities of the Member States shall provide 30 days' notice , from the date of the Community's notification , before the decision is put into effect . 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of theMember State into which they are to be imported , the goods in question are provisionally subject to the import regime which, in accordance with the provisions of the present Regulation , is applicable to them on the basis of the classification determined by the aforementioned authorities. 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent authorities of the supplying countries of the details of the case in question . 3 . Member States, at the time of the communication referred to in paragraph 2 , shall specify if, following the application of the provisions ofparagraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of Yugoslavia of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit . Article 8 In the cases referred to in Article 7 of this Annex as well as in those cases of a similar nature raised by the competent authorities of the supplying countries , the Commission , if necessary , and in accordance with the procedure provided for in Article 14 of this Regulation , shall enter into consultation with Yugoslavia in order to reach an agreement on the classification to be definitively applicable for the products causing the divergence . 18 . 3 . 88 Official Journal of the European Communities No L 73 / 85 Article 9 The Commission, in agreement with the competent authorities of the Member State or States of importation and ofYugoslavia , may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 the Nomenclature Committee is required, in accordance with the provisions of the Regulation setting up the aforesaid Committees , to establish the classification definitively applicable to the goods concerned. PART II Double-checking system Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import authorization automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the export licence have been shipped . 2 . The import authorizations shall be valid for three months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : (a ) the names of the importer and exporter ; (b ) the country of origin of the products or, when different, the country of export or of purchase; (c) a description of the products , including:  their commercial designation ,  a description of the products in accordance with the combined nomenclature code (CN code); (d ) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question; (e ) the value of the products, as indicated in case 12 of the export licence; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g ) date and number of the export licence ; (h ) any internal code used for administrative purposes ; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 11 1 . The competent government authorities of Yugoslavia shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The origin of the export licence must be presented by the importer for the purposes of the issue of the import authorization (M referred to in Article 14 below. Article 12 1 . The export licence shall conform to the specimen appended to this Annex and it may also contain a translation into another language . It must certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned. 2 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . Article IS The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of Yugoslavia on the basis of which the import authorizations have been issued. Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4) of this Regulation . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the (') In this Annex the term 'import authorization' shall apply to both import authorization or equivalent document referred to in Article 3 (3 ) of this Regulation. No L 73 / 86 Official Journal of the European Communities 18 . 3 . 88 Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 17 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by Yugoslavia for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorizations or documents. In this event, these authorities shall immediately inform the authorities of Yugoslavia and the Commission and the special consultation procedure set out in Article 13 of this Regulation shall be initiated forth-with by the Commission . 2 . Yugoslavian exports not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorizations or documents by the competent authorities of a Member State. However, if in exceptional cases , the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of Yugoslavia . accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements :  two letters identifying the exporting country as follows: YU,  two letters identifying the Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark ES = Spain FR = France GB = United Kingdom GR = Greece IR = Ireland IT = Italy PT = Portugal ,  a one-digit number identifying the quota year, corresponding to the last figure in the respective Agreement year , e.g. 7 for 1987,  a two-digit number identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the Member State of destination . PART III Form and production of export certificates and certificates of origin, and common provisions Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'd61ivr6 a posteriori' or 'issued retrospectively'. Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French . If they are completed by hand , entries must be in ink and in printscript . These documents shall measure 210 x 297 mm. The paper used shall be white writing paper, sized , not containing mechanical pulp and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. If the documents have several copies only the top copy which is the original shall be printed with the guilloche pattern background . This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be Article 20 In the event of theft, loss or destruction of an export licence or a certificate of origin , the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate-licence or certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate.'